            Case 1:20-cv-10270-RA Document 6 Filed 02/05/21 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 2-5-21



 SANDRA HICKMON, individually and
 behalf of all others similarly situated,

                                 Plaintiff,
                                                                  No. 20-CV-10270 (RA)
                         v.
                                                                          ORDER
 FUN & FIT LLC, doing business as Home
 Instead Senior Care, BRIAN TRAINOR,
 JOHN DOES #1-10,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On December 5, 2020, Plaintiff Sandra Hickmon brought this action alleging violations of the

Fair Labor Standards Act. On December 14, 2020, Plaintiff filed an affidavit of service stating that

Defendant Fun & Fit LLC was served on December 11, 2020. Defendant’s answer was due on January

4, 2021.

         Defendant has not appeared, answered, or otherwise responded to the Complaint. Defendant

shall do so or seek an extension by February 19, 2021. If Defendant fails to do so, and Plaintiff intends

to move for default judgment, she shall do so by March 7, 2021.

         Plaintiff shall serve a copy of this Order on Defendant by February 12, 2021 and promptly file

proof of such service on the docket.

SO ORDERED.

Dated:      February 5, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
